Citation Nr: 0912806	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the left eye, including loss of 
sight, due to residuals of a left eye injury incurred as a 
result of surgery and treatment on and after December 6, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel





INTRODUCTION

The Veteran served on active duty from October 1945 to 
November 1947.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

The matter was previously remanded by the Board for 
additional development in an action dated in May 2008.  The 
Board's remand orders have been complied with, and the case 
is once again properly before the Board for appellate review.  

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran underwent multiple eye surgeries by non-VA 
employees, at non-VA medical facilities, at the end of which 
he was left with loss of sight and repaired detached retina 
in the left eye.  

2.  The Veteran's increased left eye disability did not 
result from treatment furnished to the Veteran by a VA 
employee or in a VA facility.  

3.  The Veteran underwent a barricade laser treatment in the 
left eye at a VA medical facility in April 2005; there is no 
evidence or contention that the Veteran has additional left 
eye disability due to this procedure.  

4.  There was no additional disability of the Veteran's left 
eye that was the result of care provided by a VA employee or 
at a VA facility.  




CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for additional disability of the left eye, 
including loss of sight, have not been met.  38 U.S.C.A. § 
1151(a) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, subsequent RO actions may 
essentially cure the error in the timing of notice).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006, and in subsequent correspondence dated in May, June, 
and July 2006, and July 2008.  Although the complete notice 
required by the VCAA was not provided until after the RO 
initially adjudicated the appellant's claim in October 2006, 
any notice timing errors have been cured by the RO's 
subsequent actions.  The claim was most recently adjudicated 
in January 2009, after issuance of all legally adequate VCAA 
notice.   

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained all relevant 
records of treatment and secured an examination and a 
separate opinion in furtherance of this claim.  As will be 
discussed at length below, the RO additionally conducted 
development sufficient to establish whether the care at issue 
in this case was conducted at a VA facility or by employees 
of VA.  Although the development and adjudication conducted 
was not in full letter-perfect compliance with the Board's 
May 2008 remand of this matter, and, indeed, was less than 
ideal, the objective of the remand was accomplished, and the 
determinative facts required for adjudication of this matter 
have been the subject of sufficient development.  It was 
established the extent to which the care at issue was 
conducted by VA employees or at a VA facility, and whether 
any additional disability was a result of care provided at a 
VA facility or by a VA employee.  This constitutes 
substantial compliance with the Board's remand.  As such, any 
lack of compliance with the Board's May 2008 remand of this 
matter is no more than harmless, non-prejudicial error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a showing of non-prejudicial error 
may preclude the need for a remand notwithstanding lack of 
compliance with remand orders.)  The Court has held that 
substantial compliance, not absolute compliance, is required.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
case has been developed sufficiently to proceed to a decision 
on the merits of the Veteran's appeal with no prejudice to 
his claim.

Factual Analysis

The Veteran contends that he should be compensated under 
38 U.S.C.A. § 1151 for his left eye injuries that began with 
a surgery in December 2004 performed by a private surgeon at 
a non-VA facility.  He essentially contends that this surgery 
was performed pursuant to a contractual obligation between VA 
and the surgeon, and that entitlement to compensation for 
additional disability incurred during the procedure is 
therefore warranted.

The record shows that the Veteran was referred by a VA 
medical facility to a physician in private practice, P.S., 
M.D., for a cataract evaluation in about September 2004.  The 
letterhead for Dr. P.S.'s practice (see, e.g., letter dated 
in September 2004) indicates that Dr. P.S. is a physician at 
Eye Surgery Consultants, an organization that specializes in 
medical and surgical diseases of the eye.  The letterhead and 
other information from the records of Dr. P.S. contain no 
indication that he is an employee of VA.  Dr. P.S., who had 
successfully completed the same procedure on the Veteran's 
right eye in November 2004, attempted a phacoemulsification 
of left eye with posterior chamber lens implant on December 
7, 2004, at a non-VA surgery center; the procedure was 
stopped when the nucleus was dropped out of place.  

The Veteran was seen the following day at a VA medical 
facility, where it was determined that there was a large 
retained lens fragment in the left eye.  He was scheduled for 
vitrectomy, lensectormy, and anterior chamber intraocular 
lens (ACIOL) placement in the left eye that was performed the 
following day, December 8, 2004, by another eye surgeon, 
S.H., M.D., at a non-VA hospital (Barnes-Jewish Hospital) 
with a specialized retina facility.  (An August 2006 release 
for medical information reflects that Barnes-Jewish Hospital 
is not part of VA; a medical release was required for VA to 
obtain relevant medical information from them.)  By late 
January 2005 the Veteran reported that he had lost all vision 
in his left eye.  The Veteran's left eye was operated on 
again in February 2005, and in March 2005, by Dr. S.H. at the 
same non-VA hospital for repair of a detached retina.  The 
Veteran received laser barricade treatment at a VA medical 
center in April 2005 to prevent another retinal detachment.  
VA records of treatment indicate that the barricade laser 
procedure was accomplished with no complications and with 
good results.

The Veteran was afforded a VA eye examination in October 2006 
in connection with this claim.  Examination revealed that the 
Veteran had a cloudy cornea in the left eye, and no light 
perception.  The examiner noted that his review of the 
Veteran's medical record (summarized above) was consistent 
with the Veteran's medical history pertinent to his eye 
surgeries.  

The RO asked the examiner to provide an opinion as to whether 
the surgery in question (Dr. P.S.'s aborted December 7, 2004, 
surgery at a non-VA medical facility) was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the 
Department of Veterans Affairs.  The examiner noted that, 
after examination of the Veteran and review of the medical 
record he found that there was no carelessness, negligence, 
lack of proper skill, error in judgment in the loss of the 
Veteran's vision in the left eye.  The examiner noted that 
the Veteran had been referred to an outside ophthalmologist 
for cataract surgery and that a known complication of 
cataract surgery is a "drop" nucleus or retained lens 
fragment.  The examiner noted that the Veteran was promptly 
evaluated and treated through a specialty retina service at 
another hospital, and underwent surgery to remove the 
fragment.  

The examiner also opined that the lens nucleus drop was a 
well-documented complication of cataract extraction.  He also 
noted that the loss of vision in the Veteran's left eye was 
related to and caused by the cataract extraction, and that 
retained lens fragments, retinal detachments, and loss of 
vision can occur in cataract extraction procedures.  The 
doctor's report stated that the loss of vision and the 
complications that resulted were not foreseen.  (The Board 
notes that the preceding assertions are potentially at odds 
with one another; the first says that loss of vision can 
occur as a result of cataract extraction procedures, and the 
second sentence says that the loss of vision was not 
foreseen.  The second assertion may to some extent appear 
inconsistent with the information that preceded it.  This 
apparent ambiguity is addressed in the analysis that 
follows.)  

As noted, the Board previously remanded this case for further 
development.  As a part of this additional development, in 
August 2008 the RO asked the Chief of Staff at the VA Medical 
Center (VAMC) that had referred the Veteran to Dr. P.S. for 
cataract surgery to provide any and all records in its 
possession concerning any relationship between VA and Dr. 
P.S.  The September 2008 response was that they had no such 
records.  

On remand the RO obtained an amended medical opinion from the 
optometrist who provided the October 2006 opinion.  The 
doctor's opinion was essentially unchanged, except, 
crucially, that he added that it is less than likely as not 
that any additional disability of the Veteran's left eye was 
the result of care provided by a VA employee or at a VA 
facility during the time period from December 6, 2004, to May 
2005.   The optometrist's rationale for this opinion was that 
the Veteran had been referred to an outside ophthalmologist 
for cataract surgery in the left eye, and that a known 
complication of cataract surgery is a "drop" nucleus or 
retained lens fragment.  It was also reiterated that retained 
lens fragments, retinal detachment, and loss of vision, 
although rare, can occur in both complicated and 
uncomplicated cataract extraction procedures.  The 
optometrist again stated that the loss of vision and the 
complications that resulted were not foreseen.  

The statute governing award of compensation for additional 
disability caused by VA hospital care, medical or surgical 
treatment, or examination, is found at 38 U.S.C.A. § 1151.  
Section 1151 provides in pertinent part that:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability. . .was--

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

38 U.S.C.A. § 1151.  

In Jones v. West, 12 Vet.App. 460 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
requirements for establishing a section 1151 claim parallel 
those that pertain to establishing a claim for service 
connection, as set forth in Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  
Generally, those requirements necessitate (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  Jones, 12 Vet.App. at 464; see also Jimison v. 
West, 13 Vet.App. 75 (1999).  

Here, there is medical evidence of a current left eye 
disability.  However, there is no medical evidence that the 
Veteran's left eye blindness was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran either by a Department employee or in a Department 
facility.  38 U.S.C.A. § 1151(a), supra.  As noted in the 
background discussion above, the physician who performed the 
aborted eye surgery in December 2004 that precipitated the 
events that led to the Veteran's left eye blindness, was in 
private practice and was not a VA employee.  Moreover, the 
surgery was performed in a private medical facility that was 
not a part of any VA facility.  The statute defines VA 
facilities as "facilities over which the Secretary has 
direct jurisdiction."  38 U.S.C.A. § 1701(3)(A).  The 
evidence of record clearly shows that the facility at which 
the Veteran underwent his December 6, 2004, eye surgery is a 
private facility, not a facility over which VA has direct 
jurisdiction.  

Since the December 2004 surgery that initiated the series of 
events that resulted in the Veteran's left eye blindness was 
not caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran either by a VA employee 
or in a VA facility as defined above, the analysis ends, and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
must be denied.  Further analysis regarding carelessness, 
foreseeability, and similar factors therefore are irrelevant 
regarding the events that occurred in a non-VA facility under 
the care of a non-VA employee.  

Regarding events that occurred at a VA facility or under the 
care of a VA employee, the Board notes again that the only 
services provided by a VA employee and/or at a VA facility 
were the assessment that came the day after the aborted 
surgery in December 2004, and the April 2005 barricade laser 
procedure performed at a VAMC.  The records dated in April 
2005 and in the following months indicate that the procedure 
was accomplished with no complications and good recovery.  
There is no indication and no contention that the treatment 
resulted in additional disability of the left eye.  
Consistent with these records, the physician who provided the 
medical opinions discussed above opined that it is less than 
likely as not that any additional disability of the Veteran's 
left eye blindness was the result of care provided by a VA 
employee or at a VA facility.  

As noted in the background discussion above, the 
optometrist's written statement says that the loss of vision 
in the Veteran's left eye was not foreseen.  However, that is 
not the same as saying that loss of vision was not reasonably 
foreseeable.  In the end, the Board resolves this seeming 
ambiguity by reiterating this doctor's statement that 
"[r]etained lens fragments, retinal detachment and loss of 
vision, although rare, can occur in the complicated and 
uncomplicated cataract extraction procedures."  The Board 
finds that this statement logically leads to the conclusion 
that the dropped nucleus in December 2004 surgery, and the 
Veteran's resulting left eye vision loss, although unlikely 
as a general rule, were events that were known complications 
of complicated and uncomplicated procedures and therefore 
might plausibly be construed as reasonably foreseeable.  
Ultimately, however, the matter of whether these events were 
reasonably foreseeable is moot and legally not relevant, 
because the care during which additional left eye disability 
was incurred was performed at non-VA facilities by physicians 
who are not employees of VA, as will be discussed at length 
directly below. 

The Board has received from the Veteran letters from 
administrators of Medicare indicating that Washington 
University received duplicate payments from both Medicare and 
VA for surgeries performed on December 8, 2004; February 21, 
2005; and March 29, 2005, and that the proper payer was VA.  
These records contain no indication that the private 
physicians who performed the surgeries in question were 
employees of VA.  The Veteran has contended that the surgeon 
who performed the aborted left eye surgery was "under 
contract" to VA.  This contention, which could be the 
subject of complex development and legal interpretation that 
the Board need not undertake, would, even if true, not be 
sufficient for award of the benefits the Veteran seeks.  
According to the applicable laws and regulations, VA 
compensation pursuant to 38 U.S.C.A. § 1151(a) is not 
warranted for additional disability due to care provided 
under a contract made pursuant to 38 U.S.C.A. § 1703 
(Contracts for hospital care and medical services in non-
Department facilities) or 38 U.S.C.A. § 8153 (Sharing of 
health-care resources).  See 38 C.F.R. §§ 1151(a)(1) (care 
must have been provided by a Department employee, or in a 
Department facility as defined at 38 U.S.C.A. 1701(3)(a), 
i.e., a facility over which the Secretary of VA has direct 
jurisdiction); 38 C.F.R. 3.361(e) (defining Department 
employees and facilities); and 38 C.F.R. § 3.361(f) 
(specifically describing activities that are not hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility within 
the meaning of 38 U.S.C.A. § 1151(a)).   The specific laws 
and regulations pertaining to the definition of VA facilities 
and VA employees were provided in VCAA notice sent to the 
Veteran in July 2008.  He was advised, among other things, 
that a VA employee is a person whose day-today activities are 
subject to supervision by the Secretary of Veterans Affairs, 
and who had been appointed by the Department in the civil 
service under Title 38, United States Code, or Title 5, 
United States Code.  See 38 C.F.R. § 3.361(e)-(f).  There is 
no evidence that Dr. S.H. or Dr. P.S. are employees of VA, 
and no evidence that the facilities at which the surgeries in 
question were performed are VA facilities.  All evidence is 
very much to the contrary, i.e., that the Veteran incurred 
additional disability under the care of physicians who were 
employees of private, non-VA entities at private, non-VA 
facilities.  In the face of overwhelming evidence to this 
effect, the Board perceives no reasonable possibility that 
further development of the evidence would establish 
otherwise. 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The Veteran's current left 
eye disability that includes blindness was not caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran, either by a VA employee or in a VA 
facility.  



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the left eye, including loss of 
sight, due to residuals of a left eye injury incurred as a 
result of surgery and treatment on and after December 6, 
2004, is denied.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


